Name: Commission Regulation (EEC) No 2436/77 of 4 November 1977 amending Regulation (EEC) No 1822/77 laying down detailed rules for the collection of the co-responsibility levy introduced in respect of milk and milk products
 Type: Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce
 Date Published: nan

 No L 282/8 Official Journal of the European Communities 5 . 11 . 77 COMMISSION REGULATION (EEC) No 2436/77 of 4 November 1977 amending Regulation (EEC) No 1822/77 laying down detailed rules for the collec ­ tion of the co-responsibility levy introduced in respect of milk and milk products HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 1822/77 the following paragraph is hereby added : '4 . Furthermore , the milk sold by a producer to an undertaking treating or processing milk and situated in a region where , during 1976, the average daily quantity of milk delivered by producers to such undertakings was less than 10 kilograms per producer, shall be exempt from the co-responsibility levy. For the purpose of the preceding paragraph , regions shall be those defined in Article 4 (3) (a) of Directive 72/280/EEC. The regions where the condition referred to in the first paragraph is met shall be determined in accor ­ dance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ( ] ), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1822/77 of 5 August 1977 laying down detailed rules for the collection of the co-responsibility levy introduced in respect of milk and milk products (2 ) is designed to ensure the implementation of a system which is as effi ­ cient and rational as possible ; whereas, to that end, in order to simplify administration and supervision , account should be taken of the special situations which would give rise to excessive expenditure of time and money, out of proportion to the sum raised by the co-responsibility levy ; Whereas, since the co-responsibility levy was intro ­ duced on 16 September 1977, insurmountable admi ­ nistrative difficulties have arisen in connection with the collection of the levy in those Community regions where the average quantity of milk delivered to dairies is less than 10 kilograms per producer per day ; whereas such quantities should not therefore be taken into account when the levy is being collected ; Whereas the Community regions are defined in Article 4 (3) (a) of Council Directive 72/280/EEC of 31 July 1972 on the statistical surveys to be made by Member States on milk and milk products (3 ), as amended by Directive 73/358 /EEC (4 ) ; Whereas, furthermore, in order to avoid dispropor ­ tionate administrative burdens, cases where dairies collect a limited daily quantity of milk to make long ­ skeeping cheeses should be treated in the same way as the cases referred to in Article 4 ( 1 ) and (2) of Regula ­ tion (EEC) No 1822/77 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products , Article 2 In Article 4 of Regulation (EEC) No 1822/77 the following paragraph is hereby inserted : ' la . The authorization referred to in paragraph 1 may, also be granted on request to undertakings which make cheese with a maturing period of at least three months and which provide proof that an average of not more than 10 000 kilograms of cows' milk per day was bought by them from producers during 1976.' Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 16 September 1977. (') OJ No L 131 , 26 . 5 . 1977, p. 6 . \2 ) OJ No L 203, 9 . 8 . 1977, p. 1 . (3 ) OJ No L 179, 7 . 8 . 1972, p. 2 . (&lt;) OJ No L 326, 27 . 11 . 1973 , p . 17 . 5. 11 . 77 Official Journal of the European Communities No L 282/9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 November 1977 . For the Commission Finn GUNDELACH Vice-President